ON RETURN TO REMAND
PER CURIAM.
On return to remand, the record indicates that a sentence hearing was held in compliance with our opinion issued November 1, 1983. During that hearing, the State, using certified copies on the docket sheet from Jefferson County, properly proved appellant’s prior convictions and affirmatively showed that he was represented by counsel at the time of each prior conviction.
The judgment of conviction of the lower court is hereby affirmed.
AFFIRMED.
All the Judges concur.